            Case 1:19-cv-03409-MLB Document 53 Filed 07/26/19 Page 1 of 1




                                                                                919 North Market Street, Suite 990
                                                                                Wilmington, DE 19801-3046
Geoffrey G. Grivner                                                             T 302 552 4200
302 552 4207                                                                    F 302 552 4295
geoffrey.grivner@bipc.com                                                       www.bipc.com




                                           July 26, 2019

VIA CM/ECF AND HAND DELIVERY

The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19, Room 4324
Wilmington, DE 19801

         Re: Best Medical International, Inc. v. Elekta, Inc., et. al.
             Case No. 18-1600-MN

Dear Judge Noreika:

        I am writing jointly on behalf of all parties in response to the Court’s July 23, 2019 order
(D.I. 52) in the above action. Specifically, Your Honor requested that the parties confer and
submit a joint letter advising: (i) whether they consent to the transfer of the claims against Elekta
Limited to the Northern District of Georgia; and (ii) whether they further consent to Elekta
Limited’s pending motion to dismiss for lack of personal jurisdiction being addressed by the
Georgia Court.

         The parties have conferred, and the answer to both of the Court’s questions is yes.

       If Your Honor has questions, or requires any further information, counsel will make
themselves available at the Court’s convenience.


                                                      Respectfully submitted,

                                                      /s/ Geoffrey G. Grivner

                                                      Geoffrey G. Grivner (#4711)

cc: All Counsel of Record (via CM/ECF)
